--------------------------------------------------------------------------------

Page 1 of 8

NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE BORROWER UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES") HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(i) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (ii) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (iii) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

12% CONVERTIBLE NOTE

Maturity date of August 27, 2014

$ 100,000 February 27, 2014 (the "Issuance Date")

                              FOR VALUE RECEIVED, Lithium Exploration Group Inc,
a Nevada Corporation (the "Company") doing business in Scottsdale Arizona,
hereby promises to pay to the order of JSJ Investments Inc., an accredited
investor and Texas Corporation, or its assigns (the "Holder") the principal
amount of One Hundred Thousand Dollars ($100,000), on demand of the Holder (the
"Maturity Date"), and to pay interest on the unpaid principal balance hereof at
the rate of Twelve Percent (12%) per annum (the “Interest Rate”) from the date
hereof (the “Issue Date”) until the same becomes due and payable, whether at
maturity or upon acceleration or by prepayment or otherwise; provided, that any
amount of principal or interest on this Note which is not paid when due shall
bear interest at such rate on the unpaid principal balance hereof plus the
Default Amount (as defined in Article 7, infra) from the due date thereof until
the same is paid in full. Interest shall commence accruing on the Issuance Date,
shall be computed on the basis of a 365-day year and the actual number of days
elapsed and shall accrue quarterly

               1.               Payments of Principal and Interest.

                              (a)               Payment of Principal. Upon the
Maturity Date, this note has a cash redemption premium of 150% of the principal
amount only upon approval and acceptance by JSJ Investments, Inc. This provision
only may be exercised if the consent of the Note holder is obtained. The
principal balance of this Note shall be paid to the Holder hereof on the Demand.
The Company shall not prematurely pay or prepay any outstanding principal
balance to the Holder.

                              (b)               Default Interest. Any amount of
principal on this Note which is not paid when due shall bear ten percent (12%)
interest per annum from the date thereof until the same is paid ("Default
Interest") and the Holder, at the Holder's sole discretion, may include any
accrued but unpaid Default Interest in the Conversion Amount.

                               (c)               General Payment Provisions.
This Note shall be made in lawful money of the United States of America by check
to such account as the Holder may from time to time designate by written notice
to the Company in accordance with the provisions of this Note. Whenever any
amount expressed to be due by the terms of this Note is due on any day which is
not a Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day and, in the case of any interest payment
date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of interest due on such date. For purposes of this Note, "Business
Day" shall mean any day other than a Saturday, Sunday or a day on which
commercial banks in the State of Georgia are authorized or required by law or
executive order to remain closed.

--------------------------------------------------------------------------------

Page 2 of 8

               2.               Conversion of Note. At any time prior to the
Maturity Date, this Note shall be convertible into shares of the Company's
common stock, share (the "Common Stock"), on the terms and conditions set forth
in this Paragraph 2.

                              (a)               Certain Defined Terms. For
purposes of this Note, the following terms shall have the following meanings:

                                (1)               "Conversion Amount" means the
sum of (A) the principal amount of this Note to be converted with respect to
which this determination is being made, and (B) Default Interest, if any, on
unpaid interest and principal, if so included at the Holder's sole discretion.

                                (2)               "Conversion Price" means 50%
discount to the average of the three lowest bids on the twenty trading days
before the date this Note is executed, or 50% of the average of the three lowest
bids during the twenty trading days preceding the delivery of any Conversion
notice, whichever is lower.

                                (3)               "Person" means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

                                (4)               “Shares” means the Shares into
which any balance on this Note may be converted upon submission of a Conversion
Notice.

                              (b)               Holder's Conversion Right. At
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert all of the outstanding and unpaid principal amount of this Note into
fully paid and non-assessable shares of Common Stock in accordance with the
stated Conversion Price. The Company shall not issue any fraction of a share of
Common Stock upon any conversion; if such issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share.

                              (c)               Conversion Amount . Loan shall
be converted pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) as
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended, into free-trading shares at the Conversion Price.

--------------------------------------------------------------------------------

Page 3 of 8

                              (d)               Mechanics of Conversion. The
conversion of this Note shall be conducted in the following manner:

                                 (1)               Holder's Conversion
Requirements. To convert this Note into shares of Common Stock on any date set
forth in the Conversion Notice by the Holder (the "Conversion Date"), the Holder
hereof shall transmit by email, facsimile or otherwise deliver, for receipt on
or prior to 11:59 p.m., Eastern Time on such date, a copy of a fully executed
notice of conversion in the form attached hereto as Exhibit 2(e)(1) (the
"Conversion Notice") to the Company.

                                 (2)               Company's Response. Upon
receipt by the Company of a copy of a Conversion Notice, the Company shall as
soon as practicable, but in no event later than one (1) Business Day after
receipt of such Conversion Notice, send, via email, facsimile or overnight
courier, a confirmation of receipt of such Conversion Notice to such Holder
indicating that the Company will process such Conversion Notice in accordance
with the terms herein. Within two (2) Business Days after the date of the
Conversion Confirmation, the Company shall have issued and surrendered to FedEx
for delivery the next day to the address as specified in the Conversion Notice,
a certificate, registered in the name of the Holder, for the number of shares of
Common Stock to which the Holder shall be entitled.

                                 (3)               Record Holder. The person or
persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.

                                 (4)               Timely Response by Company.
Upon receipt by Company of a Conversion Notice, Company shall respond in a
timely manner to Holder by provision within one business day of the Shares
requested in the Conversion Notice.

                                 (5)                Penalty for Delinquent
Response. If Company fails to deliver for whatever reason (including any neglect
or failure by, e.g. the Company, its counsel or the transfer agent) to Holder
the Shares as requested in a Conversion Notice and within three business days of
the receipt thereof, there shall accrue a penalty of Additional Shares due to
Holder equal to 25% of the number stated in the Conversion Notice beginning on
the Fourth business day after the date of the Notice. The Additional Shares
shall be issued and the amount of the Note retired will not be reduced beyond
that stated in the Conversion Notice. Each additional business day beyond the
Fourth business day after the date of this Notice shall accrue an additional 25%
penalty for delinquency, without any corresponding reduction in the amount due
under the Note, for so long as Company fails to provide the Shares so demanded.

--------------------------------------------------------------------------------

Page 4 of 8

               3.               Other Rights of Holders. Reorganization,
Reclassification, Consolidation, Merger or Sale. Any recapitalization,
reorganization, reclassification, consolidation, merger, sale of all or
substantially all of the Company's assets to another Person or other transaction
which is effected in such a way that holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock is referred to herein as
"Organic Change." Prior to the consummation of any (i) Organic Change or (ii)
other Organic Change following which the Company is not a surviving entity, the
Company will secure from the Person purchasing such assets or the successor
resulting from such Organic Change (in each case, the "Acquiring Entity") a
written agreement (in form and substance reasonably satisfactory to the Holder)
to deliver to Holder in exchange for this Note, a security of the Acquiring
Entity evidenced by a written instrument substantially similar in form and
substance to this Note, and reasonably satisfactory to the Holder. Prior to the
consummation of any other Organic Change, the Company shall make appropriate
provision (in form and substance reasonably satisfactory to the Holders of a
majority of the Conversion Amount of the Notes then outstanding) to ensure that
each of the Holders will thereafter have the right to acquire and receive in
lieu of or in addition to (as the case may be) the shares of Common Stock
immediately theretofore acquirable and receivable upon the conversion of such
Holder's Note, such shares of stock, securities or assets that would have been
issued or payable in such Organic Change with respect to or in exchange for the
number of shares of Common Stock which would have been acquirable and receivable
upon the conversion of such Holder's Note as of the date of such Organic Change
(without taking into account any limitations or restrictions on the
convertibility of the Note). All provisions of this Note must be included to the
satisfaction of Holder in any new Note created pursuant to this section.

                              (a)               Piggy Back Rights. JSJ will be
entitled to receive a form of registration rights that grants JSJ the right to
register unregistered stock when either the company or another investor
initiates a registration. This "Piggyback" registration rights entitle JSJ to
register their shares of common stock, or when converting their shares to common
stock, whenever the company conducts a public offering and/or Registration of
any kind, without limitations.

               4.               Issuance of Common Stock Equivalents. If the
Company, at any time after the Issuance Date, shall issue any securities
convertible into or exchangeable for, directly or indirectly, Common Stock
(“Convertible Securities”), other than the Note, or any rights or warrants or
options to purchase any such Common Stock or Convertible Securities, shall be
issued or sold (collectively, the “Common Stock Equivalents”) and the aggregate
of the price per share for which Additional Shares of Common Stock may be
issuable thereafter pursuant to such Common Stock Equivalent, plus the
consideration received by the Company for issuance of such Common Stock
Equivalent divided by the number of shares of Common Stock issuable pursuant to
such Common Stock Equivalent (the “Aggregate Per Common Share Price”) shall be
less than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall make the Aggregate Per Share Common Price be less
than the applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be adjusted as provided in the first sentence of subsection (vi)
of this Section 3.5(a) on the basis that (1) the maximum number of Additional
Shares of Common Stock issuable pursuant to all such Common Stock Equivalents
shall be deemed to have been issued (whether or not such Common Stock
Equivalents are actually then exercisable, convertible or exchangeable in whole
or in part) as of the earlier of (A) the date on which the Company shall enter
into a firm contract for the issuance of such Common Stock Equivalent, or (B)
the date of actual issuance of such Common Stock Equivalent. No adjustment of
the applicable Conversion Price shall be made under this subsection (vii) upon
the issuance of any Convertible Security which is issued pursuant to the
exercise of any warrants or other subscription or purchase rights therefor, if
any adjustment shall previously have been made to the exercise price of such
warrants then in effect upon the issuance of such warrants or other rights
pursuant to this subsection (vii). No adjustment shall be made to the Conversion
Price upon the issuance of Common Stock pursuant to the exercise, conversion or
exchange of any Convertible Security or Common Stock Equivalent where an
adjustment to the Conversion Price was made as a result of the issuance or
purchase of any Convertible Security or Common Stock Equivalent.

--------------------------------------------------------------------------------

Page 5 of 8

               5.               Reservation of Shares. The Company shall at all
times, so long as any principal amount of the Note is outstanding, reserve and
keep available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Note, such number of shares of Common
Stock as shall at all times be sufficient to effect the conversion of all of the
principal amount of the Note then outstanding; provided that the number of
shares of Common Stock so reserved shall at no time be less than two hundred
(200%) of the number of shares of Common Stock for which the principal amount of
the Note are at any time convertible. The initial number of shares of Common
Stock reserved for conversions of the Notes and each increase in the number of
shares so reserved shall be allocated pro rata among the Holders of the Note
based on the principal amount of the Notes held by each Holder at the time of
issuance of the Notes or increase in the number of reserved shares, as the case
may be. In the event a Holder shall sell or otherwise transfer any of such
Holder's Note, each transferee shall be allocated a pro rata portion of the
number of reserved shares of Common Stock reserved for such transferor. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Note shall be allocated to the remaining Holders, pro rata based on the
principal amount of the Note then held by such Holders.

               6.               Voting Rights. Holders of this Note shall have
no voting rights, except as required by law.

               7.               Reissuance of Note. In the event of a conversion
or redemption pursuant to this Note of less than all of the Conversion Amount
represented by this Note, the Company shall promptly cause to be issued and
delivered to the Holder, upon tender by the Holder of the Note converted or
redeemed, a new note of like tenor representing the remaining principal amount
of this Note which has not been so converted or redeemed and which is in
substantially the same form as this Note, as set forth above in Section 1(e)(2).

               8.               Defaults and Remedies.

                                (a)               Events of Default. An "Event
of Default" is: (i) default for ten (10) days in payment of interest or Default
Interest on this Note; (ii) default in payment of the principal amount of this
Note when due; (iii) failure by the Company for thirty (30) days after notice to
it to comply with any other material provision of this Note; (iv) if the Company
pursuant to or within the meaning of any Bankruptcy Law; (A) commences a
voluntary case; (B) consents to the entry of an order for relief against it in
an involuntary case; (C) consents to the appointment of a Custodian of it or for
all or substantially all of its property; (D) makes a general assignment for the
benefit of its creditors; or (E) admits in writing that it is generally unable
to pay its debts as the same become due; or (vi) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (I) is for
relief against the Company in an involuntary case; (2) appoints a Custodian of
the Company or for all or substantially all of its property; or (3) orders the
liquidation of the Company or any subsidiary, and the order or decree remains
unstayed and in effect for thirty (30) days. The Term "Bankruptcy Law" means
Title 11, U.S. Code, or any similar Federal or State Law for the relief of
debtors. The term "Custodian" means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.

--------------------------------------------------------------------------------

Page 6 of 8

                                (b)               Remedies. If an Event of
Default occurs and is continuing, the Holder of this Note may declare all of
this Note, including any interest and Default Interest and other amounts due, to
be due and payable immediately.

               9.               Vote to Change the Terms of this Note. This Note
and any provision hereof may only be amended by an instrument in writing signed
by the Company and holders of a majority of the aggregate Conversion Amount of
the Notes then outstanding.

               10.              Lost or Stolen Note. Upon receipt by the Company
of evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in a form reasonably
acceptable to the Company and, in the case of mutilation, upon surrender and
cancellation of the Notes, the Company shall execute and deliver a new Note of
like tenor and date and in substantially the same form as this Note; provided,
however, the Company shall not be obligated to re-issue a Note if the Holder
contemporaneously requests the Company to convert such remaining principal
amount into Common Stock.

               11.              Payment of Collection, Enforcement and Other
Costs. If: (i) this Note is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding; or (ii) an
attorney is retained to represent the Holder of this Note in any bankruptcy,
reorganization, receivership or other proceedings affecting creditors' rights
and involving a claim under this Note, then the Company shall pay to the Holder
all reasonable attorneys' fees, costs and expenses incurred in connection
therewith, in addition to all other amounts due hereunder.

               12.              Cancellation. After all principal and accrued
interest at any time owed on this Note has been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

               13.              Waiver of Notice. To the extent permitted by
law, the Company hereby waives demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

               14.              Governing Law. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
laws of the State of Texas, without giving effect to provisions thereof
regarding conflict of laws. Each party hereby irrevocably submits to the
non-exclusive

--------------------------------------------------------------------------------

Page 7 of 8

jurisdiction of the state and federal courts sitting in Texas for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by sending by certified mail or
overnight courier a copy thereof to such party at the address for such notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

               15.               Remedies, Characterizations, Other Obligations,
Breaches and Injunctive Relief. The remedies provided in this Note shall be
cumulative and in addition to all other remedies available under this Note, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Holder's right to pursue actual damages for any failure by the
Company to comply with the terms of this Note. The Company covenants to each
Holder of Notes that there shall be no characterization concerning this
instrument other than as expressly provided herein. Amounts set forth or
provided for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder thereof
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof).

               16.               Specific Shall Not Limit General; Construction.
No specific provision contained in this Note shall limit or modify any more
general provision contained herein. This Note shall be deemed to be jointly
drafted by the Company and all Holders and shall not be construed against any
person as the drafter hereof.

               17.               Failure or Indulgence Not Waiver. No failure or
delay on the part of this Note in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its CEO, on
and as of the Issuance Date.

  By:  [sign1.jpg]   Alex Wash, CEO   Lithium Exploration Group Inc.


--------------------------------------------------------------------------------

Page 8 of 8

E X H I B I T 1

CONVERSION NOTICE

Reference is made to the Convertible Note issued by Lithium Exploration Group,
Inc. (the "Note").

In accordance with and pursuant to the Note, the undersigned hereby elects to
convert a portion (or all) of the principal balance of the Note, indicated below
into shares of Common Stock (the "Common Stock"), of the Company, by tendering
the Note specified below as of the date specified below.

Date of Conversion:

Principal Amount to be converted: $         Please confirm the following
information:    

Conversion Amount:
Conversion Price:
Number of shares of Common Stock to be issued:

Please issue the Common Stock into which the Note is being converted in the name
of the Holder of the Note and to the following address:

Authorization:   Holder:       By:_________________________________   Sameer
Hirji, President   JSJ Investments Inc.


Accepted by:                   By: _____________________________________________
  Alex Walsh, CEO   Lithium Exploration Group Inc.

Accepted as of:

 

 

--------------------------------------------------------------------------------